Citation Nr: 1806815	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision that denied service connection for a left shoulder disability and a neck disability. 

A videoconference hearing was held in January 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In April 2015, June 2016, and August 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

During the pendency of the appeal, the Board granted service connection for a left shoulder disability in a June 2016 decision, which was effectuated in an October 2016 rating decision. The AOJ assigned a 20 percent rating for this disability effective February 10, 2009. This issue is no longer in appellate status, since the Veteran did not appeal the rating or effective date assigned in this decision. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).


FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current cervical spine disability began several years after his active military service and was not caused by any incident of service. The most probative evidence indicates that the current cervical spine disability is not related to service or a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in March 2009. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, records assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current cervical spine disability. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the July 2015, July 2016, and April 2017 VA medical examinations and opinions are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history before, during and after service, provided supporting rationales for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service Connection

The Veteran contends either that his current neck/cervical spine disability preexisted service and was aggravated by service, or that his current cervical spine disability is secondary to the now service-connected left shoulder disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). The disorder need not be currently symptomatic, but only noted on entrance. Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with a current cervical spine disability, as demonstrated on VA examinations in July 2015 and May 2017. Consequently, the determinative issue is whether or not this disability is attributable to his military service or to a service-connected disability.

In his original Veteran's Application for Compensation and/or Pension (VA Form 21-526), filed in February 2009, the Veteran contended that he had a neck disability secondary to his left shoulder disability, and previously had neck surgery that was performed by Dr. Nixon. In his July 2011 substantive appeal, he contended that the amount of overhead work he had to perform during basic training and AIT reinjured his shoulder and then secondarily his neck. 

At his January 2015 Board hearing, the Veteran testified that prior to service, he fell from a forklift and broke his left shoulder and wrist, and had a collapsed left lung. He also stated that he fell on his neck and head in the same accident and "cracked" his neck. He stated that he declined surgery for his injuries due to a fear of doctors. See hearing transcript at page 3. He testified that he fell on the back of his neck. See hearing transcript at page 11. He stated that his medical records from that time showed that he had a "cracked neck." He contended that his injuries were aggravated during physical training in service, and he eventually had surgery on the cervical spine by Dr. Nixon, about 20-25 years prior to the hearing (i.e. in about 1990-1995). He said he had continuous neck and shoulder symptoms during and after service. He said he was not receiving medical treatment currently. 

In April 2017, the Veteran asserted that his cervical spine disability was secondary to his service-connected left shoulder disability.

Service personnel records show that the Veteran served on active duty from mid-June 1970 to December 1971. He was relieved from active duty not by reason of physical disability, and transferred to the U.S. Army Reserve. His DD Form 214 shows that his primary military occupational specialty (MOS) was clerk typist. He was stationed in Alaska.

The Veteran's service treatment records include a pre-service October 1969 letter from his private physician, Dr. B., indicating that he sustained a fracture of the neck of the left humerus and a fracture of the left radius at work in November 1968, when he fell from a lift at a mill. Dr. B. wrote that closed reductions were carried out and the Veteran was discharged from the hospital the next day, and that he was subsequently seen at intervals until February 1969, when he was discharged from care with completely healed fractures with some limitation of abduction of the shoulder. The letter is stamped with a notation that it was reviewed by the examining military physician in October 1969 and was considered in the Veteran's physical profile. 

Another October 1969 letter from a different private physician, Dr. H., is also contained in the Veteran's service treatment records. Dr. H. indicated that he treated the Veteran for a spontaneous pneumothorax in January 1969, which was believed to be the result of a fractured clavicle which was treated by Drs. B. and D. Dr. H. indicated that the Veteran was deemed completely recovered from the pneumothorax and was released in May 1969. The letter is stamped with a notation that it was reviewed by the examining military physician in October 1969 and was considered in the Veteran's physical profile. 

An October 1969 pre-induction physical examination lists the Veteran's neck and spine as clinically normal. His listed defects included spontaneous pneumothorax in January 1969 secondary to a fracture of the clavicle, with no residuals, and the examiner wrote that there was no current disability. He was found qualified for induction. A cervical spine disability was not noted.

In an October 1969 report of medical history, the Veteran gave a history of broken bones, chest pain or pressure, and foot trouble. He denied a history of head injury, swollen or painful joints, recurrent back pain, and arthritis or rheumatism. He wrote that he had a broken shoulder and wrist in the previous year, and also a collapsed lung. He said that when he suffered the broken shoulder and wrist, he received worker's compensation from the mill where he worked. The reviewing examiner, a physician, wrote that the Veteran had a fracture of the left clavicle and left humerus in January 1969, and a spontaneous pneumothorax in February 1969 after his left shoulder fracture.

A June 1970 note is stamped on the report of the October 1969 pre-induction medical examination by the same examining physician who wrote the doctor's note on the October 1969 report of medical history. The stamped note stated that a physical examination was performed on June 17, 1970 (the date of the Veteran's entry into active duty), no additional defects were discovered, and the Veteran was found fit for military service.

A June 26, 1970 service treatment record reflects that the Veteran reported a history of left shoulder and back trouble for one to one and a half years. The examiner noted that his medical records had not yet reached this facility. The Veteran was told to return after the records arrived for referral to orthopedics. A subsequent dispensary note reflects that the Veteran's medical records showed fractures of the left radius and humerus. A June 30, 1970 orthopedic clinic treatment note reflects that the Veteran complained of pain in the anterior left shoulder and upper arm. He said it hurt with strenuous activity. He incurred a fracture of the neck of the left humerus and left radius in 1968. On examination, there was some tenderness to pressure of the upper anterior arm, and the fracture site angulated forward. Left shoulder range of motion was examined and he lacked 50 degrees of abduction of the left arm to 115 degrees, and lacked 20 degrees of flexion. There was full interior and external rotation and extension. An X-ray study showed an angulated fracture site of the upper humerus that was well-healed. The radius and ulna X-ray study showed that the tip was off the ulnar styloid. The orthopedic physician diagnosed a painful left shoulder and recommended a permanent U-2 profile. The limitations were: no heavy lifting over 40 pounds, no push-ups or pull-ups, no overhead bars, and no low crawl. He was found fit for duty in the Republic of Vietnam. The doctor recommended an MOS change compatible with the limits of his profile. A cervical spine disability was not diagnosed.

An early July 1970 X-ray study of the left shoulder and arm was performed to evaluate old fractures, and showed an old healed fracture of the neck of the left humerus, and the left forearm had an undisplaced fracture or un-united styloid tip. The forearm was otherwise normal.

A July 10, 1970 orthopedic note reflects that the Veteran complained of left shoulder pain with jogging, and a throbbing shoulder with low crawl. A physical profile dated July 14, 1970 reflects that the Veteran's previous physical profile was U-1 for the upper extremities, but was now U-2. The examiner noted that the Veteran had a defect of a painful left shoulder. The limitations were no heavy lifting over 40 pounds, no push-ups or pull-ups, no overhead bars, and no low crawl. He was qualified for duty in the Republic of Vietnam. The examiner recommended duty compatible with the limits of his profile. The condition was described as permanent, and the examiner stated that this document superseded his previous medical condition - physical profile records. This permanent change of profile was approved by a medical board. He was found medically qualified for duty with permanent assignment limitations as evidenced by a medical examination and a review of his health record on June 30, 1970. Subsequent service treatment records are negative for complaints or treatment of the neck or cervical spine.

On separation medical examination in November 1971, the neck and spine were clinically normal. The examiner noted limited flexion of the left arm and some deltoid muscle atrophy at the left anterior shoulder. The examiner noted that in "[19]69," the Veteran fractured the left humerus, with subsequent decreased motion. The examiner noted that the Veteran's records were reviewed, and indicated that the Veteran's defects included past fracture of the left shoulder with decreased motion that existed prior to service. The physical profile (PULHES) included U-2 for the upper extremities. He was in physical category B. He was found qualified for separation. 

VA medical records reflect treatment for multiple medical problems, including degenerative joint disease of multiple joints. An August 2009 VA primary care note reflects that the Veteran gave a history of a prior cervical fusion surgery. He did not complain of any neck/cervical spine symptoms, although he complained of back pain. A cervical spine disability was not diagnosed or treated.

At a July 2015 VA examination of the cervical spine, the Veteran reported that in 1968 he fell 18 feet, breaking his left forearm and left shoulder and cracked the neck. He was treated with a sling and traction. He then entered the service and reinjured his left shoulder in basic training. After service he was seen by chiropractors and took pain pills. He had surgery on his neck in 1996. He was seen by Dr. Nixon with a 10-week history pain in the neck and left arm, and underwent neck fusion. Currently he had pain in the left shoulder, a stiff neck and pain on top of both shoulders. For 43 years he had been in the painting business, and was able to do the painting on a limited basis while running his own business. He continued to run the paint business with less physical work and more managing. The examiner indicated that he had a nearly normal neck examination, with some loss of side bending and rotations. An X-ray study showed status post C5-C7 anterior cervical discectomy and fusion (ACDF) with minimal C4-5 adjacent segment spondylosis. The examiner stated that the X-ray study confirmed degenerative joint disease and 
the surgery that was done in 1996. 

The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. The examiner summarized relevant medical records and noted that there was no medical evidence of neck problems or complaints in the pre-service October 1969 letter from Dr. B. or on induction medical examination in October 1969. At that time the Veteran denied recurrent back pain, and there was no mention of a neck or shoulder problem. The examiner opined that it was very likely that the shoulder was aggravated during service, but apparently resolved. The examiner stated that there is no evidence that he had a neck problem with the original injury or in service. He had surgery on his neck in 1996. He was seen by Dr. Nixon with a history of 10-week-old pain in the neck and left arm, and underwent neck fusion. The examiner opined that thus his neck condition started in 1996, over 20 years after he left the service. He stated that there might have been some confusion [on the Veteran's part] in that the "neck" referred to in the initial injury was to the "neck" of the humerus and not the patient's "neck."  

In a July 2016 VA addendum medical opinion, the examiner opined that it is unlikely that the Veteran's neck condition is related to service. He summarized the prior opinion, and added that it is unlikely that the Veteran's already service-connected left shoulder disability (1) caused or (2) is aggravating any current cervical spine disability. The rationale was that while one joint may influence another joint by pathophysiological processes or mechanically, the pathophysiological process would be some sort of generalized arthritis which the patient does not have. Mechanically the shoulder works independently from the neck. Thus, none of the forces acting on or produced by the shoulder involves the neck. He opined that the current range of motion of the left shoulder would not pose additional stress on any other joint. He had mild neck involvement with normal flexion and extension and some limitation of lateral flexions and rotations. X-rays showed the fusion of C 5-7 that had healed. The radiographs were otherwise normal. The examiner opined that such a neck condition would be consistent with the Veteran's age.

An August 2016 VA primary care note reflects that the Veteran complained of chronic pain of the low back, neck, shoulder, knees and right hip. The Veteran reported that he had a remote history of injury to the left shoulder, wrist and a collapsed lung prior to service, and reinjured his left shoulder, neck and wrist in basic training. He reported having neck surgery after service. He requested documentation of these events in his medical records. The physician diagnosed degenerative joint disease of the low back, neck, shoulders, and right hip. No opinion was provided as to the etiology of these conditions.

A report of an April 2017 VA examination and medical opinion reflects that the examiner performed a physical examination and the Veteran's medical records and opined that the claimed neck/cervical spine condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition. The rationale was that after reviewing all medical evidence in my opinion it is less likely than not (less than 50 percent probability) that Veteran's cervical surgery incurred proximately due to or the result of the claimant's left shoulder condition. The examiner found no medical records for any association between shoulder and cervical spine during service, and stated that there is no rationale or pathological explanation to substantiate correlation between these two conditions. The examiner concluded that based on lack of evidence to support the claim, the claimant's current status post surgery of the cervical spine, is less likely than not that due to the left shoulder condition. 

Based on a thorough review of the evidence of record, the Board finds that service connection for cervical spine disability is not warranted. The Board finds that a cervical spine disability was not noted on entry into service, and thus is presumed to have been in sound condition in this regard at that time.

Although the Veteran has currently been diagnosed with a cervical spine disability, the preponderance of the competent and credible evidence does not demonstrate that this disease was incurred in or is otherwise related to service or a service-connected disability. There is no indication of any diagnosis or treatment for a cervical spine disability in service, or within the first post-service year. 

The evidence of record does not show complaints or treatment for a cervical spine disability until many years after service. In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran's assertion of continued cervical spine disability symptomatology since active service is inconsistent with his prior assertions and is not persuasive. In this regard, the history currently being provided of continued symptoms of a cervical spine disability since active service is contrary to his failure to report neck or cervical spine symptoms or any relevant symptoms during service, despite reporting multiple other symptoms and medical problems. 

His in-service history of symptoms is contemporaneous to service, so is of greater probative value than the more recent recollections and assertions made many years after service separation. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Veteran did not claim that symptoms of his disability began in service until his recent claim in 2009. The current statements of cervical spine symptoms in service and continuing thereafter, made in connection with this claim, are simply not persuasive in light of the medical evidence and lay statements more contemporaneous to service. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995). In short, the inconsistencies in the record between reports during service and prior to his date of claim weigh against the Veteran's credibility as to the post-claim assertion of onset during service or continuity of symptomatology since service.

While the Veteran believes that his current cervical spine disability is related to service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of the diagnosed cervical spine disability which includes degenerative joint disease are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran contends that pre-service or service medical records show that he fractured his "neck" in the pre-service work-related accident, the Board finds that the evidence in fact clearly shows that the "neck" of the humerus (arm bone) was fractured, and there is no competent evidence showing that he incurred a fracture of the cervical spine or neck in that accident, as noted by the July 2015 VA examiner.

Thus, the Veteran's own opinion regarding the etiology of his current cervical spine disability is not competent medical evidence. There is no competent and credible evidence linking the Veteran's left shoulder disability to his current cervical spine disability. The Board finds the opinions of the July 2015 (and July 2016) examiner and the April 2017 VA examiner to be significantly more probative than the Veteran's lay assertions. 

Moreover, although some of the recent medical records reflect that the Veteran stated that he injured his neck in service, the Board finds that this history, reported by the Veteran, is not competent medical evidence. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional. Evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute the required competent evidence.).

The Board also finds that there is no competent and credible evidence of record showing that degenerative joint disease of the cervical spine was manifested to a compensable degree in the first post-service year.

In sum, a cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current cervical spine disability is related to service or a service-connected disability. 

The preponderance of the evidence is against a grant of service connection for cervical spine disability to include as secondary to a service-connected left shoulder disability, as no competent and credible medical nexus has been established to relate his currently diagnosed cervical spine disability to his active duty service or his service-connected left shoulder disability. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a cervical spine disability is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


